Form B16
12/07

                      UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO


In re:

Reginald M. Hudson                                         Case No. 15-16458

                                                           Judge Arthur I. Harris

                                                           Conversion Chapter 13 to 7



Summary of Schedules
Statistical Summary of Certain Liabilities and Related Data (28 U.S.C. Section 159)
Amended Schedule A/B Property
Amended Schedule C Property Exemptions
Amended Schedule E/F Unsecured Creditors
Amended Schedule I Income
Amended Schedule J Expenses
Amended Form 107 Statement of Financial Affairs
Amended Form 2030 Compensation Statement of Attorney for the Debtor(s)
Unsworn Declaration Under Penalty of Perjury




15-16458-aih    Doc 75     FILED 03/29/19      ENTERED 03/29/19 18:24:09            Page 1 of 56
 Fill in this information to identify your case:

 Debtor 1                   Reginald M. Hudson
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OHIO

 Case number           15-16458
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $             138,500.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $              22,148.44

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $             160,648.44

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $             203,061.06

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                4,213.53

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $              59,170.16


                                                                                                                                     Your total liabilities $                266,444.75


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $                5,038.30

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $                4,965.95

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy




              15-16458-aih                  Doc 75             FILED 03/29/19                       ENTERED 03/29/19 18:24:09                                    Page 2 of 56
 Debtor 1      Reginald M. Hudson                                                         Case number (if known) 15-16458

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $        7,345.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              4,213.53

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              5,664.10

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 9,877.63




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




            15-16458-aih                 Doc 75           FILED 03/29/19         ENTERED 03/29/19 18:24:09                        Page 3 of 56
 Fill in this information to identify your case and this filing:

 Debtor 1                    Reginald M. Hudson
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF OHIO

 Case number            15-16458                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        18112 McCracken Rd.                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Maple Heights                     OH        44137-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $135,000.00                  $135,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Cuyahoga                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Debtor's Residence
                                                                                Purchased in 2005 for $108k
                                                                                PPN: 782-01-039




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy




               15-16458-aih                   Doc 75                FILED 03/29/19                     ENTERED 03/29/19 18:24:09                            Page 4 of 56
 Debtor 1        Reginald M. Hudson                                                                                      Case number (if known)          15-16458

       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       1246 E 102nd St.                                                        Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Cleveland                         OH        44108-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                        $2,000.00                      $2,000.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Fee simple
       Cuyahoga                                                                Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
                                                                        Vacant Property
                                                                        Purchased in 2005 for $89k
                                                                        PP#: 109-10-104


       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply
       13005 Griffing Ave.                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Cleveland                         OH        44108-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                        $1,500.00                      $1,500.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only                                   Fee simple
       Cuyahoga                                                                Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
                                                                        Vacant Property
                                                                        Property purchased in 2005 for $94k
                                                                        PPN: 129-25-135


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                         $138,500.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                       Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy




              15-16458-aih                   Doc 75                FILED 03/29/19              ENTERED 03/29/19 18:24:09                                 Page 5 of 56
 Debtor 1        Reginald M. Hudson                                                                                 Case number (if known)       15-16458
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      F-150                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                162,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 18112 McCracken
         Road, Maple Heights OH 44137                                Check if this is community property                                $2,975.00                  $2,975.00
                                                                     (see instructions)



  3.2    Make:       Cadillac                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      ATS                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  60,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 18112 McCracken
         Road, Maple Heights OH 44137                                Check if this is community property                              $12,500.00                 $12,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $15,475.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Appliances, Household Goods & Furnishings                                                                                       $3,700.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Two t.v.'s, cellphone, and computer                                                                                             $1,700.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy




              15-16458-aih               Doc 75           FILED 03/29/19                    ENTERED 03/29/19 18:24:09                            Page 6 of 56
 Debtor 1         Reginald M. Hudson                                                                                           Case number (if known)   15-16458

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Wearing Apparel & Bedding                                                                                                     $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Watches                                                                                                                       $200.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $5,900.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                  Cash on hand                                $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Fifth Third Bank. This account was opened
                                              17.1.       Checking Account                        after the Chp. 13 was filed.                                              $10.00


Official Form 106A/B                                                                       Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy




            15-16458-aih                          Doc 75                FILED 03/29/19                             ENTERED 03/29/19 18:24:09            Page 7 of 56
 Debtor 1         Reginald M. Hudson                                                                              Case number (if known)   15-16458

                                                                                Fifth Third Bank. This account was opened
                                          17.2.    Savings Account              after the Chp. 13 was filed.                                                   $20.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                Institution name:

                                          401k through current                  AT&T Savings and Security Plan
                                          employer                                                                                                           $743.44


                                          Pension through currrent AT&T Savings and Security, not currently
                                          employer                 drawing                                                                                 Unknown


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...
Official Form 106A/B                                                     Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




            15-16458-aih                    Doc 75          FILED 03/29/19                 ENTERED 03/29/19 18:24:09                       Page 8 of 56
 Debtor 1        Reginald M. Hudson                                                                                              Case number (if known)        15-16458

 Money or property owed to you?                                                                                                                                  Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             Group term life insurance through
                                             current employer. No cash value.                                         Daughter                                                       $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $773.44


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy




            15-16458-aih                    Doc 75             FILED 03/29/19                       ENTERED 03/29/19 18:24:09                                  Page 9 of 56
 Debtor 1         Reginald M. Hudson                                                                                                    Case number (if known)   15-16458

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $138,500.00
 56. Part 2: Total vehicles, line 5                                                                           $15,475.00
 57. Part 3: Total personal and household items, line 15                                                       $5,900.00
 58. Part 4: Total financial assets, line 36                                                                     $773.44
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $22,148.44              Copy personal property total              $22,148.44

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $160,648.44




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy




            15-16458-aih                     Doc 75              FILED 03/29/19                         ENTERED 03/29/19 18:24:09                                Page 10 of 56
 Fill in this information to identify your case:

 Debtor 1                 Reginald M. Hudson
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number           15-16458
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      18112 McCracken Rd. Maple Heights,                             $135,000.00                              $136,925.00      Ohio Rev. Code Ann. §
      OH 44137 Cuyahoga County                                                                                                 2329.66(A)(1)
      Debtor's Residence                                                                   100% of fair market value, up to
      Purchased in 2005 for $108k                                                          any applicable statutory limit
      PPN: 782-01-039
      Line from Schedule A/B: 1.1

      2004 Ford F-150 162,000 miles                                    $2,975.00                                 $3,775.00     Ohio Rev. Code Ann. §
      Location: 18112 McCracken Road,                                                                                          2329.66(A)(2)
      Maple Heights OH 44137                                                               100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      2014 Cadillac ATS 60,000 miles                                  $12,500.00                                   $107.48     Ohio Rev. Code Ann. §
      Location: 18112 McCracken Road,                                                                                          2329.66(A)(2)
      Maple Heights OH 44137                                                               100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit

      Appliances, Household Goods &                                    $3,700.00                                 $3,700.00     Ohio Rev. Code Ann. §
      Furnishings                                                                                                              2329.66(A)(4)(a)
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Two t.v.'s, cellphone, and computer                              $1,700.00                                 $1,700.00     Ohio Rev. Code Ann. §
      Line from Schedule A/B: 7.1                                                                                              2329.66(A)(4)(a)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy




              15-16458-aih             Doc 75            FILED 03/29/19               ENTERED 03/29/19 18:24:09                       Page 11 of 56
 Debtor 1    Reginald M. Hudson                                                                          Case number (if known)     15-16458
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Wearing Apparel & Bedding                                           $300.00                                   $300.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 11.1                                                                                                 2329.66(A)(4)(a)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Watches                                                             $200.00                                   $200.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 12.1                                                                                                 2329.66(A)(4)(b)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account: Fifth Third Bank.                                  $10.00                                    $10.00        Ohio Rev. Code Ann. §
     This account was opened after the                                                                                            2329.66(A)(3)
     Chp. 13 was filed.                                                                    100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Savings Account: Fifth Third Bank.                                   $20.00                                    $20.00        Ohio Rev. Code Ann. §
     This account was opened after the                                                                                            2329.66(A)(3)
     Chp. 13 was filed.                                                                    100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     401k through current employer:                                      $743.44                                   $743.44        Ohio Rev. Code Ann. §
     AT&T Savings and Security Plan                                                                                               2329.66(A)(10)(d)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401k through current employer:                                      $743.44                                   $743.44        29 U.S.C. § 1056(d)
     AT&T Savings and Security Plan
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pension through currrent employer:                               Unknown                                   Unknown           Ohio Rev. Code Ann. §
     AT&T Savings and Security, not                                                                                               2329.66(A)(10)(b)
     currently drawing                                                                     100% of fair market value, up to
     Line from Schedule A/B: 21.2                                                          any applicable statutory limit

     Pension through currrent employer:                               Unknown                                   Unknown           29 U.S.C. § 1056(d)
     AT&T Savings and Security, not
     currently drawing                                                                     100% of fair market value, up to
     Line from Schedule A/B: 21.2                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




            15-16458-aih               Doc 75            FILED 03/29/19               ENTERED 03/29/19 18:24:09                          Page 12 of 56
 Fill in this information to identify your case:

 Debtor 1                   Reginald M. Hudson
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number           15-16458
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Cuyahoga County Fiscal
 2.1                                                                                                            $25,411.51                 $2,000.00          $23,411.51
         Office                                   Describe the property that secures the claim:
         Creditor's Name                          1246 E 102nd St. Cleveland, OH
                                                  44108 Cuyahoga County
                                                  Vacant Property
                                                  Purchased in 2005 for $89k
                                                  PP#: 109-10-104
                                                  As of the date you file, the claim is: Check all that
         2079 East 9th Street                     apply.
         Cleveland, OH 44115                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Property Taxes
       community debt

 Date debt was incurred          2014                      Last 4 digits of account number        0104




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy




              15-16458-aih                 Doc 75          FILED 03/29/19                   ENTERED 03/29/19 18:24:09                         Page 13 of 56
 Debtor 1 Reginald M. Hudson                                                                                  Case number (if known)   15-16458
               First Name                  Middle Name                      Last Name


         Cuyahoga County Fiscal
 2.2                                                                                                                 $35,152.88           $1,500.00     $33,652.88
         Office                                     Describe the property that secures the claim:
         Creditor's Name                            13005 Griffing Ave. Cleveland, OH
                                                    44108 Cuyahoga County
                                                    Vacant Property
                                                    Property purchased in 2005 for $94k
                                                    PPN: 129-25-135
                                                    As of the date you file, the claim is: Check all that
         2079 East 9th Street                       apply.
         Cleveland, OH 44115                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Property Taxes
       community debt

 Date debt was incurred          2010-2014                   Last 4 digits of account number         5135

 2.3     FCI Lender Services                        Describe the property that secures the claim:                   $125,681.04         $135,000.00             $0.00
         Creditor's Name                            18112 McCracken Rd. Maple
                                                    Heights, OH 44137 Cuyahoga
                                                    County
                                                    Debtor's Residence
                                                    Purchased in 2005 for $108k
                                                    PPN: 782-01-039
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 27370                             apply.
         Anaheim, CA 92809-0122                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Mortgage
       community debt

 Date debt was incurred          2011                        Last 4 digits of account number         4870




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




            15-16458-aih                   Doc 75            FILED 03/29/19                    ENTERED 03/29/19 18:24:09                    Page 14 of 56
 Debtor 1 Reginald M. Hudson                                                                                  Case number (if known)   15-16458
               First Name                  Middle Name                      Last Name


 2.4     Loan Max                                   Describe the property that secures the claim:                        $800.00          $2,975.00             $0.00
         Creditor's Name                            2004 Ford F-150 162,000 miles
                                                    Location: 18112 McCracken Road,
                                                    Maple Heights OH 44137
                                                    As of the date you file, the claim is: Check all that
         4603 Northfield Rd.                        apply.
         North Randall, OH 44128                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred          2015                        Last 4 digits of account number         9259

 2.5     Prestige                                   Describe the property that secures the claim:                    $12,392.52          $12,500.00             $0.00
         Creditor's Name                            2014 Cadillac ATS 60,000 miles
                                                    Location: 18112 McCracken Road,
         351 West Opportunity                       Maple Heights OH 44137
                                                    As of the date you file, the claim is: Check all that
         Way                                        apply.
         Draper, UT 84020                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Automobile Loan
       community debt

 Date debt was incurred          2016                        Last 4 digits of account number         7383

 2.6     Progressive Leasing                        Describe the property that secures the claim:                      $1,423.11          $3,700.00             $0.00
         Creditor's Name                            Appliances, Household Goods &
         10619 South Jordan                         Furnishings
         Gateway
                                                    As of the date you file, the claim is: Check all that
         Suite 100                                  apply.
         South Jordan, UT 84095                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Furniture Loan
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number         2292




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




            15-16458-aih                   Doc 75            FILED 03/29/19                    ENTERED 03/29/19 18:24:09                    Page 15 of 56
 Debtor 1 Reginald M. Hudson                                                                                  Case number (if known)        15-16458
               First Name                  Middle Name                      Last Name


 2.7     Woods Cove III, LLC                        Describe the property that secures the claim:                      $2,200.00                  $2,000.00           $2,200.00
         Creditor's Name                            1246 E 102nd St. Cleveland, OH
                                                    44108 Cuyahoga County
                                                    Vacant Property
                                                    Purchased in 2005 for $89k
         File 1558 1801 West                        PP#: 109-10-104
                                                    As of the date you file, the claim is: Check all that
         Olympic Blvd.                              apply.
         Pasadena, CA 91199                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Tax Lien
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $203,061.06
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $203,061.06

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Michael Kenny
          Assistant Prosecuting Atty                                                                  Last 4 digits of account number   9353
          310 W. Lakeside Ave., STE 300
          Cleveland, OH 44113




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy




            15-16458-aih                   Doc 75            FILED 03/29/19                    ENTERED 03/29/19 18:24:09                             Page 16 of 56
 Fill in this information to identify your case:

 Debtor 1                     Reginald M. Hudson
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OHIO

 Case number           15-16458
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          IRS                                                    Last 4 digits of account number       1150               $2,000.00         $2,000.00                   $0.00
              Priority Creditor's Name
              PO Box 21125                                           When was the debt incurred?           2014
              Philadelphia, PA 19114-0325
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Income Tax

 2.2          IRS                                                    Last 4 digits of account number       1150               $1,889.10         $1,889.10                   $0.00
              Priority Creditor's Name
              PO Box 21125                                           When was the debt incurred?           2017
              Philadelphia, PA 19114-0325
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Income Tax

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              30761                                           Best Case Bankruptcy




              15-16458-aih                 Doc 75         FILED 03/29/19                    ENTERED 03/29/19 18:24:09                            Page 17 of 56
 Debtor 1 Reginald M. Hudson                                                                               Case number (if known)            15-16458

 2.3        RITA                                                     Last 4 digits of account number     LRN3                   $324.43                $324.43                   $0.00
            Priority Creditor's Name
            P.O. Box 94951                                           When was the debt incurred?         2011-2014
            Cleveland, OH 44101-4951
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Income Tax

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Ace Cash Express                                           Last 4 digits of account number        8852                                                           $930.19
            Nonpriority Creditor's Name
            24800 Rockside Road                                        When was the debt incurred?
            Bedford, OH 44146-1963
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Payday Loan




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy




           15-16458-aih                 Doc 75             FILED 03/29/19                   ENTERED 03/29/19 18:24:09                                 Page 18 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.2      Advance America                                            Last 4 digits of account number       9523                                             $1,196.62
          Nonpriority Creditor's Name
          4767 Northfield Road                                       When was the debt incurred?           05/2015
          Cleveland, OH 44128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.3      Buckeye Credit Sioutions                                   Last 4 digits of account number       1150                                             $1,892.60
          Nonpriority Creditor's Name
          6785 Bobcat Way                                            When was the debt incurred?
          Suite 200
          Dublin, OH 43016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.4      Buckeye Credit Solutions                                   Last 4 digits of account number       0087                                               $200.00
          Nonpriority Creditor's Name
          6785 Bobcat Way                                            When was the debt incurred?           11/2014
          Suite 200
          Dublin, OH 43016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 19 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.5      City of Cleveland Division of Water                        Last 4 digits of account number       0000                                               $294.41
          Nonpriority Creditor's Name
          P.O. Box 94540                                             When was the debt incurred?           07/2015
          Cleveland, OH 44101-4540
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility


          Cleveland Center for Digestive
 4.6      Health                                                     Last 4 digits of account number       1578                                                 $57.50
          Nonpriority Creditor's Name
          3700 Park East DR.                                         When was the debt incurred?           2018
          Suite 100
          Beachwood, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


                                                                                                           Multiple
 4.7      Cleveland Clinic                                           Last 4 digits of account number       Accounts                                         $5,390.70
          Nonpriority Creditor's Name
          P.O. Box 89410                                             When was the debt incurred?           2015-2019
          Cleveland, OH 44101-6410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 20 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.8      Cleveland Clinic Laboratories                              Last 4 digits of account number       2483                                                 $34.32
          Nonpriority Creditor's Name
          PO Box 74222                                               When was the debt incurred?           2018
          Cleveland, OH 44194
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9      Cleveland Urology Associates Inc.                          Last 4 digits of account number       2680                                                 $18.72
          Nonpriority Creditor's Name
          P.O. Box 643539                                            When was the debt incurred?           2016-2019
          Cincinnati, OH 45264-3539
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 0        Continental Finance Co.                                    Last 4 digits of account number       4023                                               $655.64
          Nonpriority Creditor's Name
          4550 New Linden Hill Rd.                                   When was the debt incurred?
          Wilmington, DE 19808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card/Collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 21 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.1
 1        Credit One Bank                                            Last 4 digits of account number       9288                                               $811.96
          Nonpriority Creditor's Name
          P.O. Box 98872                                             When was the debt incurred?
          Las Vegas, NV 89193-8872
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card/Collection


 4.1
 2        Credit One of Ohio                                         Last 4 digits of account number       1150                                             $1,500.00
          Nonpriority Creditor's Name
          1169 Dublin Rd.                                            When was the debt incurred?           2014
          Columbus, OH 43215-1005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.1
 3        Credit Union of Ohio                                       Last 4 digits of account number       1150                                             $1,400.00
          Nonpriority Creditor's Name
          1169 Dublin Rd.                                            When was the debt incurred?           2014
          Columbus, OH 43215-1005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 22 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.1
 4        Dominion East Ohio                                         Last 4 digits of account number       9242                                               $217.04
          Nonpriority Creditor's Name
          P.O. Box 26785                                             When was the debt incurred?
          Richmond, VA 23261-6785
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilty


 4.1
 5        Drs. Brahms, Cohn & Leb, Inc.                              Last 4 digits of account number       unts                                             $4,520.90
          Nonpriority Creditor's Name
          P.O. Box 221200                                            When was the debt incurred?           2015-2019
          Beachwood, OH 44122-0995
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 6        Everest Land Title Agency                                  Last 4 digits of account number       575                                                $425.00
          Nonpriority Creditor's Name
          323 West Lakeside Avenue                                   When was the debt incurred?           12/2014
          Suite 350
          Cleveland, OH 44113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Service Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 23 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.1
 7        First Premier Bank                                         Last 4 digits of account number       0358                                               $841.76
          Nonpriority Creditor's Name
          3820 N Louise Ave                                          When was the debt incurred?
          Sioux Falls, SD 57107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 8        First Premier Bank                                         Last 4 digits of account number       1346                                               $653.21
          Nonpriority Creditor's Name
          3820 N Louise Ave                                          When was the debt incurred?
          Sioux Falls, SD 57107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1      Gastroenterology Associates of
 9        Cleveland                                                  Last 4 digits of account number       1578                                               $327.61
          Nonpriority Creditor's Name
          PO Box 72514                                               When was the debt incurred?           2015-2019
          Cleveland, OH 44192
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical
              Yes                                                       Other. Specify   Multiple Accounts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 24 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.2
 0        Great Lakes                                                Last 4 digits of account number       8879                                             $5,664.10
          Nonpriority Creditor's Name
          P.O. Box 530229                                            When was the debt incurred?           08/2013
          Atlanta, GA 30353-0229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan
 4.2
 1        Huntington Bank                                            Last 4 digits of account number       4284                                               $710.44
          Nonpriority Creditor's Name
          P.O. Box 1558                                              When was the debt incurred?           2018
          Columbus, OH 43216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft Fee/Collection


 4.2
 2        Kamco Financial                                            Last 4 digits of account number       3620                                               $512.79
          Nonpriority Creditor's Name
          25480 Aurora Road                                          When was the debt incurred?           08/2015
          Bedford, OH 44146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 25 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.2
 3        Money Key                                                  Last 4 digits of account number       6300                                               $675.00
          Nonpriority Creditor's Name
          3422 Old Capital Trail                                     When was the debt incurred?
          Suite 1681
          Wilmington, DE 19808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.2
 4        NCP Finance Ohio LLC                                       Last 4 digits of account number       6659,3537                                        $6,003.87
          Nonpriority Creditor's Name
          205 Sugar Camp Circle Dept CNG                             When was the debt incurred?           01/2015
          Dayton, OH 45409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.2
 5        NCP Finance Ohio LLC                                       Last 4 digits of account number       9882,8167                                        $3,288.22
          Nonpriority Creditor's Name
          205 Sugar Camp Circle Dept CNG                             When was the debt incurred?           11/2014
          Dayton, OH 45409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 26 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.2
 6        NCP Finance Ohio LLC                                       Last 4 digits of account number       7969                                             $8,285.18
          Nonpriority Creditor's Name
          205 Sugar Camp Circle Dept CNG                             When was the debt incurred?           2018
          Dayton, OH 45409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan/Collections


 4.2
 7        NEORSD                                                     Last 4 digits of account number       0001                                               $282.06
          Nonpriority Creditor's Name
          P.O. Box 94550                                             When was the debt incurred?
          Cleveland, OH 44101-4550
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility


 4.2      Ohio Neighborhood Finance DBA
 8        Cashland                                                   Last 4 digits of account number       4035                                             $2,013.71
          Nonpriority Creditor's Name
          17 Triangle Park Drive                                     When was the debt incurred?           05/2015
          Cincinnati, OH 43246
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 27 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.2
 9        QC Financial Services                                      Last 4 digits of account number       6165                                               $590.12
          Nonpriority Creditor's Name
          Quik Cash #1355                                            When was the debt incurred?
          4681 Northfield Rd. Suite A
          North Randall, OH 44128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.3                                                                                                       Multiple
 0        Rajesh Agarwal MD, LLC                                     Last 4 digits of account number       Accounts                                         $1,381.04
          Nonpriority Creditor's Name
          P.O. Box 635416                                            When was the debt incurred?           2015-2019
          Cincinnati, OH 45263-5416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 1        Rent A Center                                              Last 4 digits of account number       4989                                             $2,500.52
          Nonpriority Creditor's Name
          4886 Northfield Road                                       When was the debt incurred?           01/2015
          Cleveland, OH 44128-4524
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 28 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.3
 2        Rivers Bend Cash                                           Last 4 digits of account number       6433                                             $1,425.18
          Nonpriority Creditor's Name
          P.O. Box 557                                               When was the debt incurred?           2018
          Hays, MT 59527
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan


 4.3                                                                                                       Multiple
 3        South Pointe Hospital                                      Last 4 digits of account number       Accounts                                           $364.62
          Nonpriority Creditor's Name
          20000 Harvard Ave                                          When was the debt incurred?           2015-2019
          Cleveland, OH 44124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical/Collection


 4.3
 4        State Cash Advance                                         Last 4 digits of account number       3608                                               $635.49
          Nonpriority Creditor's Name
          23061 Emery Road                                           When was the debt incurred?           10/2015
          Cleveland, OH 44128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 29 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)         15-16458

 4.3
 5        Surge                                                      Last 4 digits of account number       4023                                               $884.25
          Nonpriority Creditor's Name
          P.O. Box 31292                                             When was the debt incurred?
          Tampa, FL 33631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 6        The Build Card                                             Last 4 digits of account number       5109                                               $710.44
          Nonpriority Creditor's Name
          P.O. Box 660269                                            When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card/Collections


 4.3
 7        The Illuminating Company                                   Last 4 digits of account number       2167                                               $241.84
          Nonpriority Creditor's Name
          76 S. Main St.                                             When was the debt incurred?           11/2015
          Akron, OH 44308-1890
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                              Page 30 of 56
 Debtor 1 Reginald M. Hudson                                                                              Case number (if known)        15-16458

 4.3
 8         University Hospital                                       Last 4 digits of account number         1926                                               $48.50
           Nonpriority Creditor's Name
           20800 Harvard Road                                        When was the debt incurred?
           Beachwood, OH 44122-7202
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical


 4.3
 9         Verve                                                     Last 4 digits of account number         1540                                             $882.25
           Nonpriority Creditor's Name
           P.O. Box 31292                                            When was the debt incurred?
           Tampa, FL 33631-3292
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.4
 0         WOW! Internet-Cable-Phone                                 Last 4 digits of account number         9469                                             $702.36
           Nonpriority Creditor's Name
           P.O. Box 4350                                             When was the debt incurred?             2017
           Carol Stream, IL 60197-4350
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Service Fee/Collection

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




           15-16458-aih                Doc 75            FILED 03/29/19                   ENTERED 03/29/19 18:24:09                             Page 31 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)          15-16458

 Bedford Municipal Court                                       Line 4.34 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 165 Center Road                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Bedford, OH 44146
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bedford Municipal Court                                       Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 65 Columbus Rd.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Bedford, OH
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Management                                             Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4200 International Parkway                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Carrollton, TX 75007
                                                               Last 4 digits of account number                  9469

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DNF Associates                                                Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2351 North Forrest Rd. Suite 110                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Getzville, NY 14068
                                                               Last 4 digits of account number                  5109

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Credit Inc.                                             Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 630838                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45263
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Credit Inc.                                             Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 630838                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45263
                                                               Last 4 digits of account number                  1960

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Insolvency Group 3                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 1240 E 9th St
 Room 493
 Cleveland, OH 44199
                                                               Last 4 digits of account number                  1150

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS                                                           Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Centralized Insolvency Operations                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 21126
 Philadelphia, PA 19114
                                                               Last 4 digits of account number                  1150

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JP Recovery                                                   Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 16749                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Rocky River, OH 44116-0749
                                                               Last 4 digits of account number                  4405

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding LLC                                              Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 55 Beattie Place #110                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Adjusters                                     Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 327 West 4th Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3023
 Hutchinson, KS 67504
                                                               Last 4 digits of account number                  5951

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                                Page 32 of 56
 Debtor 1 Reginald M. Hudson                                                                             Case number (if known)          15-16458

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sunrise Credit Services                                       Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9100                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Farmingdale, NY 11735-9100
                                                               Last 4 digits of account number                    4713

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems                                            Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 507 Prudential Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Horsham, PA 19044
                                                               Last 4 digits of account number                    4348

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                     4,213.53
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     4,213.53

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                     5,664.10
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    53,506.06

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    59,170.16




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




           15-16458-aih                Doc 75            FILED 03/29/19                  ENTERED 03/29/19 18:24:09                                Page 33 of 56
Fill in this information to identify your case:

Debtor 1                      Reginald M. Hudson

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF OHIO

Case number               15-16458                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            Telecomunications Sepcialist
       Include part-time, seasonal, or
       self-employed work.                                         The Ohio Bell Telephone Co
                                             Employer's name       (AT&T)
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   45 Erieview Plaza
                                                                   Cleveland, OH 44144

                                             How long employed there?         19 yrs

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         7,823.10        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      7,823.10               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                   page 1


             15-16458-aih            Doc 75       FILED 03/29/19           ENTERED 03/29/19 18:24:09                              Page 34 of 56
Debtor 1    Reginald M. Hudson                                                                    Case number (if known)    15-16458


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      7,823.10       $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,743.02       $                N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $        281.67       $                N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                N/A
      5e.    Insurance                                                                     5e.        $        661.92       $                N/A
      5f.    Domestic support obligations                                                  5f.        $          0.00       $                N/A
      5g.    Union dues                                                                    5g.        $         98.19       $                N/A
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,784.80       $                N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          5,038.30       $                N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $                N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $                N/A
      8e. Social Security                                                                  8e.        $              0.00   $                N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                N/A
      8g. Pension or retirement income                                                     8g. $                     0.00   $                N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              5,038.30 + $            N/A = $          5,038.30
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         5,038.30
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2


           15-16458-aih         Doc 75        FILED 03/29/19              ENTERED 03/29/19 18:24:09                             Page 35 of 56
Fill in this information to identify your case:

Debtor 1                 Reginald M. Hudson                                                                 Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF OHIO                                                   MM / DD / YYYY

Case number           15-16458
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for    Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                             Girlfriend                           30 yrs              Yes
                                                                                                                                             No
                                                                                    Brother                              63 yrs              Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                            1,062.22

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                           150.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1



       15-16458-aih                Doc 75          FILED 03/29/19                  ENTERED 03/29/19 18:24:09                           Page 36 of 56
Debtor 1     Reginald M. Hudson                                                                        Case number (if known)      15-16458

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 390.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 108.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                700.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                200.00
10.   Personal care products and services                                                    10. $                                                 250.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  280.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  232.99
      17b. Car payments for Vehicle 2                                                      17b. $                                                  450.00
      17c. Other. Specify: Furniture Installment Loan                                      17c. $                                                  384.74
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Alarm System                                                        21. +$                                                 58.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,965.95
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,965.95
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,038.30
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,965.95

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  72.35

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2



      15-16458-aih               Doc 75          FILED 03/29/19                 ENTERED 03/29/19 18:24:09                              Page 37 of 56
 Fill in this information to identify your case:

 Debtor 1                    Reginald M. Hudson
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number              15-16458
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Reginald M. Hudson                                                    X
              Reginald M. Hudson                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       March 29, 2019                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              15-16458-aih                Doc 75         FILED 03/29/19           ENTERED 03/29/19 18:24:09                       Page 38 of 56
 Fill in this information to identify your case:

 Debtor 1                  Reginald M. Hudson
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number           15-16458
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For the calendar year:                               Wages, commissions,                       $22,572.13           Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




              15-16458-aih                 Doc 75        FILED 03/29/19                ENTERED 03/29/19 18:24:09                           Page 39 of 56
 Debtor 1      Reginald M. Hudson                                                                          Case number (if known)   15-16458


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For the calendar year:                               Wages, commissions,                       $98,985.14           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




           15-16458-aih                 Doc 75           FILED 03/29/19                ENTERED 03/29/19 18:24:09                           Page 40 of 56
 Debtor 1      Reginald M. Hudson                                                                          Case number (if known)    15-16458


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Treasurer of Cuyahoga County vs.                          Tax foreclosure            Cuyahoga County Common                      Pending
       Reginald Hudson                                                                      Pleas                                       On appeal
       CV 15-849353                                                                         Andrea Rocco Clerk of
                                                                                                                                        Concluded
       CV 15-849353                                                                         Courts
                                                                                            1200 Ontario Street
                                                                                                                                     Judgment for plaintiff
                                                                                            Cleveland, OH 44113-1678

       State Cash Advance vs. Reginald                           Complaint for              Bedford Municipal Court                     Pending
       Hudson                                                    money                      165 Center Road                             On appeal
       15CVT3608                                                                            Bedford, OH 44146
                                                                                                                                        Concluded

                                                                                                                                     Judgment for plaintiff

       Kamco Financial Corp. vs.                                 Complaint for              Bedford Municipal Court                     Pending
       Reginald Hudson                                           money                      165 Center Road                             On appeal
       15CVI03620                                                                           Bedford, OH 44146
                                                                                                                                        Concluded

                                                                                                                                     Judgment for plaintiff


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




           15-16458-aih                 Doc 75           FILED 03/29/19                ENTERED 03/29/19 18:24:09                         Page 41 of 56
 Debtor 1      Reginald M. Hudson                                                                          Case number (if known)    15-16458


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Rauser & Associates                                           Conversion Fee                                           03/29/19                     $575.00
       614 W. Superior Ave. Suite 950
       Cleveland, OH 44113


       Greenpath                                                     Credit Counseling                                        11/11/2015                     $20.00
       36500 Corporate Drive
       Farmington, MI 48331


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy




           15-16458-aih                 Doc 75           FILED 03/29/19                ENTERED 03/29/19 18:24:09                            Page 42 of 56
 Debtor 1      Reginald M. Hudson                                                                           Case number (if known)   15-16458


      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




           15-16458-aih                 Doc 75           FILED 03/29/19                    ENTERED 03/29/19 18:24:09                    Page 43 of 56
 Debtor 1      Reginald M. Hudson                                                                               Case number (if known)   15-16458


      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




          15-16458-aih                  Doc 75           FILED 03/29/19                    ENTERED 03/29/19 18:24:09                        Page 44 of 56
 Debtor 1      Reginald M. Hudson                                                                          Case number (if known)   15-16458


with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Reginald M. Hudson
 Reginald M. Hudson                                                      Signature of Debtor 2
 Signature of Debtor 1

 Date     March 29, 2019                                                 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19                ENTERED 03/29/19 18:24:09                       Page 45 of 56
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re       Reginald M. Hudson                                                                               Case No.      15-16458
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     575.00
             Prior to the filing of this statement I have received                                        $                     575.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 29, 2019                                                            /s/ Anna Marie Wall
     Date                                                                      Anna Marie Wall 0095884
                                                                               Signature of Attorney
                                                                               Rauser & Associates
                                                                               614 W. Superior # 950
                                                                               Cleveland, OH 44113
                                                                               216-263-6200 Fax: 216-263-6202
                                                                               www.ohiolegalclinic.com
                                                                               Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




            15-16458-aih               Doc 75            FILED 03/29/19        ENTERED 03/29/19 18:24:09                       Page 46 of 56
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re      Reginald M. Hudson                                                                   Case No.   15-16458
                                                                                 Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: March 29, 2019                                                 /s/ Reginald M. Hudson
                                                                      Reginald M. Hudson
                                                                      Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy




          15-16458-aih                 Doc 75            FILED 03/29/19         ENTERED 03/29/19 18:24:09     Page 47 of 56
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                            Ace Cash Express
                            24800 Rockside Road
                            Bedford, OH 44146-1963

                            Advance America
                            4767 Northfield Road
                            Cleveland, OH 44128

                            Bedford Municipal Court
                            165 Center Road
                            Bedford, OH 44146

                            Bedford Municipal Court
                            65 Columbus Rd.
                            Bedford, OH

                            Buckeye Credit Sioutions
                            6785 Bobcat Way
                            Suite 200
                            Dublin, OH 43016

                            Buckeye Credit Solutions
                            6785 Bobcat Way
                            Suite 200
                            Dublin, OH 43016

                            City of Cleveland Division of Water
                            P.O. Box 94540
                            Cleveland, OH 44101-4540

                            Cleveland Center for Digestive Health
                            3700 Park East DR.
                            Suite 100
                            Beachwood, OH 44122

                            Cleveland Clinic
                            P.O. Box 89410
                            Cleveland, OH 44101-6410

                            Cleveland Clinic Laboratories
                            PO Box 74222
                            Cleveland, OH 44194

                            Cleveland Urology Associates Inc.
                            P.O. Box 643539
                            Cincinnati, OH 45264-3539

                            Continental Finance Co.
                            4550 New Linden Hill Rd.
                            Wilmington, DE 19808

                            Credit Management
                            4200 International Parkway
                            Carrollton, TX 75007




    15-16458-aih   Doc 75   FILED 03/29/19     ENTERED 03/29/19 18:24:09   Page 48 of 56
                        Credit One Bank
                        P.O. Box 98872
                        Las Vegas, NV 89193-8872

                        Credit One of Ohio
                        1169 Dublin Rd.
                        Columbus, OH 43215-1005

                        Credit Union of Ohio
                        1169 Dublin Rd.
                        Columbus, OH 43215-1005

                        Cuyahoga County Fiscal Office
                        2079 East 9th Street
                        Cleveland, OH 44115

                        Cuyahoga County Fiscal Office
                        2079 East 9th Street
                        Cleveland, OH 44115

                        DNF Associates
                        2351 North Forrest Rd. Suite 110
                        Getzville, NY 14068

                        Dominion East Ohio
                        P.O. Box 26785
                        Richmond, VA 23261-6785

                        Drs. Brahms, Cohn & Leb, Inc.
                        P.O. Box 221200
                        Beachwood, OH 44122-0995

                        Everest Land Title Agency
                        323 West Lakeside Avenue
                        Suite 350
                        Cleveland, OH 44113

                        FCI Lender Services
                        P.O. Box 27370
                        Anaheim, CA 92809-0122

                        First Credit Inc.
                        PO Box 630838
                        Cincinnati, OH 45263

                        First Credit Inc.
                        PO Box 630838
                        Cincinnati, OH 45263

                        First Premier Bank
                        3820 N Louise Ave
                        Sioux Falls, SD 57107




15-16458-aih   Doc 75   FILED 03/29/19     ENTERED 03/29/19 18:24:09   Page 49 of 56
                        First Premier Bank
                        3820 N Louise Ave
                        Sioux Falls, SD 57107

                        Gastroenterology Associates of Cleveland
                        PO Box 72514
                        Cleveland, OH 44192

                        Great Lakes
                        P.O. Box 530229
                        Atlanta, GA 30353-0229

                        Huntington Bank
                        P.O. Box 1558
                        Columbus, OH 43216

                        IRS
                        PO Box 21125
                        Philadelphia, PA 19114-0325

                        IRS
                        PO Box 21125
                        Philadelphia, PA 19114-0325

                        IRS
                        Insolvency Group 3
                        1240 E 9th St
                        Room 493
                        Cleveland, OH 44199

                        IRS
                        Centralized Insolvency Operations
                        PO Box 21126
                        Philadelphia, PA 19114

                        JP Recovery
                        P.O. Box 16749
                        Rocky River, OH 44116-0749

                        Kamco Financial
                        25480 Aurora Road
                        Bedford, OH 44146

                        Loan Max
                        4603 Northfield Rd.
                        North Randall, OH 44128

                        LVNV Funding LLC
                        55 Beattie Place #110
                        Greenville, SC 29601

                        Michael Kenny
                        Assistant Prosecuting Atty
                        310 W. Lakeside Ave., STE 300
                        Cleveland, OH 44113



15-16458-aih   Doc 75   FILED 03/29/19      ENTERED 03/29/19 18:24:09   Page 50 of 56
                        Money Key
                        3422 Old Capital Trail
                        Suite 1681
                        Wilmington, DE 19808

                        National Credit Adjusters
                        327 West 4th Street
                        PO Box 3023
                        Hutchinson, KS 67504

                        NCP Finance Ohio LLC
                        205 Sugar Camp Circle Dept CNG
                        Dayton, OH 45409

                        NCP Finance Ohio LLC
                        205 Sugar Camp Circle Dept CNG
                        Dayton, OH 45409

                        NCP Finance Ohio LLC
                        205 Sugar Camp Circle Dept CNG
                        Dayton, OH 45409

                        NEORSD
                        P.O. Box 94550
                        Cleveland, OH 44101-4550

                        Ohio Neighborhood Finance DBA Cashland
                        17 Triangle Park Drive
                        Cincinnati, OH 43246

                        Prestige
                        351 West Opportunity Way
                        Draper, UT 84020

                        Progressive Leasing
                        10619 South Jordan Gateway
                        Suite 100
                        South Jordan, UT 84095

                        QC Financial Services
                        Quik Cash #1355
                        4681 Northfield Rd. Suite A
                        North Randall, OH 44128

                        Rajesh Agarwal MD, LLC
                        P.O. Box 635416
                        Cincinnati, OH 45263-5416

                        Rent A Center
                        4886 Northfield Road
                        Cleveland, OH 44128-4524

                        RITA
                        P.O. Box 94951
                        Cleveland, OH 44101-4951



15-16458-aih   Doc 75   FILED 03/29/19     ENTERED 03/29/19 18:24:09   Page 51 of 56
                        Rivers Bend Cash
                        P.O. Box 557
                        Hays, MT 59527

                        South Pointe Hospital
                        20000 Harvard Ave
                        Cleveland, OH 44124

                        State Cash Advance
                        23061 Emery Road
                        Cleveland, OH 44128

                        Sunrise Credit Services
                        P.O. Box 9100
                        Farmingdale, NY 11735-9100

                        Surge
                        P.O. Box 31292
                        Tampa, FL 33631

                        The Build Card
                        P.O. Box 660269
                        Dallas, TX 75266

                        The Illuminating Company
                        76 S. Main St.
                        Akron, OH 44308-1890

                        Transworld Systems
                        507 Prudential Road
                        Horsham, PA 19044

                        University Hospital
                        20800 Harvard Road
                        Beachwood, OH 44122-7202

                        Verve
                        P.O. Box 31292
                        Tampa, FL 33631-3292

                        Woods Cove III, LLC
                        File 1558 1801 West Olympic Blvd.
                        Pasadena, CA 91199

                        WOW! Internet-Cable-Phone
                        P.O. Box 4350
                        Carol Stream, IL 60197-4350




15-16458-aih   Doc 75   FILED 03/29/19     ENTERED 03/29/19 18:24:09   Page 52 of 56
                                   CERTIFICATE OF SERVICE

          This is to certify that on March 29, 2019, a true and correct copy of the amendment was

served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Debtor’s Attorney:
Anna Marie Wall, on behalf of Debtor at awall@ohiolegalclinic.com

Chapter 13 Trustee
Lauren Helbling, on behalf of the Chapter 13 Trustee at chp13trustee@ch13cleve.com

          And by regular U.S. mail, postage prepaid on:

Debtor:
Reginald Hudson, 18112 McCracken Road, Maple Heights, OH 44137

Creditors:
 Ace Cash Express
 24800 Rockside Road
 Bedford, OH 44146-1963
 Advance America
 4767 Northfield Road
 Cleveland, OH 44128
 Bedford Municipal Court
 65 Columbus Rd.
 Bedford, OH
 Bedford Municipal Court
 165 Center Road
 Bedford, OH 44146
 Buckeye Credit Sioutions
 6785 Bobcat Way
 Suite 200
 Dublin, OH 43016
 Buckeye Credit Solutions
 6785 Bobcat Way
 Suite 200
 Dublin, OH 43016
 City of Cleveland Division of Water
 P.O. Box 94540
 Cleveland, OH 44101-4540
 Cleveland Center for Digestive Health
 3700 Park East DR.
 Suite 100
 Beachwood, OH 44122
 Cleveland Clinic
 P.O. Box 89410
 Cleveland, OH 44101-6410
 Cleveland Clinic Laboratories
 PO Box 74222
 Cleveland, OH 44194




15-16458-aih      Doc 75      FILED 03/29/19    ENTERED 03/29/19 18:24:09          Page 53 of 56
 Cleveland Urology Associates Inc.
 P.O. Box 643539
 Cincinnati, OH 45264-3539
 Continental Finance Co.
 4550 New Linden Hill Rd.
 Wilmington, DE 19808
 Credit Management
 4200 International Parkway
 Carrollton, TX 75007
 Credit One Bank
 P.O. Box 98872
 Las Vegas, NV 89193-8872
 Credit One of Ohio
 1169 Dublin Rd.
 Columbus, OH 43215-1005
 Credit Union of Ohio
 1169 Dublin Rd.
 Columbus, OH 43215-1005
 Cuyahoga County Fiscal Office
 2079 East 9th Street
 Cleveland, OH 44115
 Cuyahoga County Fiscal Office
 2079 East 9th Street
 Cleveland, OH 44115
 DNF Associates
 2351 North Forrest Rd. Suite 110
 Getzville, NY 14068
 Dominion East Ohio
 P.O. Box 26785
 Richmond, VA 23261-6785
 Drs. Brahms, Cohn & Leb, Inc.
 P.O. Box 221200
 Beachwood, OH 44122-0995
 Everest Land Title Agency
 323 West Lakeside Avenue
 Suite 350
 Cleveland, OH 44113
 FCI Lender Services
 P.O. Box 27370
 Anaheim, CA 92809-0122
 First Credit Inc.
 PO Box 630838
 Cincinnati, OH 45263
 First Credit Inc.
 PO Box 630838
 Cincinnati, OH 45263
 First Premier Bank
 3820 N Louise Ave
 Sioux Falls, SD 57107
 First Premier Bank
 3820 N Louise Ave
 Sioux Falls, SD 57107
 Gastroenterology Associates of Cleveland
 PO Box 72514
 Cleveland, OH 44192
 Great Lakes
 P.O. Box 530229
 Atlanta, GA 30353-0229
 Huntington Bank
 P.O. Box 1558
 Columbus, OH 43216




15-16458-aih     Doc 75      FILED 03/29/19   ENTERED 03/29/19 18:24:09   Page 54 of 56
 IRS
 PO Box 21125
 Philadelphia, PA 19114-0325
 IRS
 Insolvency Group 3
 1240 E 9th St
 Room 493
 Cleveland, OH 44199
 IRS
 Centralized Insolvency Operations
 PO Box 21126
 Philadelphia, PA 19114
 IRS
 PO Box 21125
 Philadelphia, PA 19114-0325
 JP Recovery
 P.O. Box 16749
 Rocky River, OH 44116-0749
 Kamco Financial
 25480 Aurora Road
 Bedford, OH 44146
 Loan Max
 4603 Northfield Rd.
 North Randall, OH 44128
 LVNV Funding LLC
 55 Beattie Place #110
 Greenville, SC 29601
 Michael Kenny
 Assistant Prosecuting Atty
 310 W. Lakeside Ave., STE 300
 Cleveland, OH 44113
 Money Key
 3422 Old Capital Trail
 Suite 1681
 Wilmington, DE 19808
 National Credit Adjusters
 327 West 4th Street
 PO Box 3023
 Hutchinson, KS 67504
 NCP Finance Ohio LLC
 205 Sugar Camp Circle Dept CNG
 Dayton, OH 45409
 NCP Finance Ohio LLC
 205 Sugar Camp Circle Dept CNG
 Dayton, OH 45409
 NCP Finance Ohio LLC
 205 Sugar Camp Circle Dept CNG
 Dayton, OH 45409
 NEORSD
 P.O. Box 94550
 Cleveland, OH 44101-4550
 Ohio Neighborhood Finance DBA Cashland
 17 Triangle Park Drive
 Cincinnati, OH 43246
 Prestige
 351 West Opportunity Way
 Draper, UT 84020
 Progressive Leasing
 10619 South Jordan Gateway
 Suite 100
 South Jordan, UT 84095




15-16458-aih    Doc 75     FILED 03/29/19   ENTERED 03/29/19 18:24:09   Page 55 of 56
 QC Financial Services
 Quik Cash #1355
 4681 Northfield Rd. Suite A
 North Randall, OH 44128
 Rajesh Agarwal MD, LLC
 P.O. Box 635416
 Cincinnati, OH 45263-5416
 Rent A Center
 4886 Northfield Road
 Cleveland, OH 44128-4524
 RITA
 P.O. Box 94951
 Cleveland, OH 44101-4951
 Rivers Bend Cash
 P.O. Box 557
 Hays, MT 59527
 South Pointe Hospital
 20000 Harvard Ave
 Cleveland, OH 44124
 State Cash Advance
 23061 Emery Road
 Cleveland, OH 44128
 Sunrise Credit Services
 P.O. Box 9100
 Farmingdale, NY 11735-9100
 Surge
 P.O. Box 31292
 Tampa, FL 33631
 The Build Card
 P.O. Box 660269
 Dallas, TX 75266
 The Illuminating Company
 76 S. Main St.
 Akron, OH 44308-1890
 Transworld Systems
 507 Prudential Road
 Horsham, PA 19044
 University Hospital
 20800 Harvard Road
 Beachwood, OH 44122-7202
 Verve
 P.O. Box 31292
 Tampa, FL 33631-3292
 Woods Cove III, LLC
 File 1558 1801 West Olympic Blvd.
 Pasadena, CA 91199
 WOW! Internet-Cable-Phone
 P.O. Box 4350
 Carol Stream, IL 60197-4350


                                                 /s/Anna Marie Wall
                                                 Anna Marie Wall (0095884)
                                                 Rauser and Associates
                                                 Attorney for Debtors
                                                 614 W. Superior Avenue, Suite 950
                                                 Cleveland, Ohio 44113
                                                 (216) 263-6200
                                                 (216) 263-6202 Facsimile




15-16458-aih      Doc 75     FILED 03/29/19   ENTERED 03/29/19 18:24:09      Page 56 of 56
